Citation Nr: 0624133	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  03-22 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1955 to April 
1955.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  A chronic disorder of the left shoulder was not present 
in service or manifested within one year following the 
veteran's separation from active duty, and the veteran's 
current left shoulder disability is not etiologically related 
to service.  

2.  A chronic disorder of the right knee was not present in 
service or manifested within one year following the veteran's 
separation from active duty, and the veteran's current right 
knee disability is not etiologically related to service.  

3.  A chronic disorder of the back was not present in service 
or manifested within one year following the veteran's 
separation from active duty, and the veteran's current back 
disability is not etiologically related to service.  


CONCLUSIONS OF LAW

1.  Left shoulder disability was not incurred in or 
aggravated by active service, and the incurrence or 
aggravation of arthritis of the left shoulder during such 
service may not be presumed.  38 U.S.C.A. §§  1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Right knee disability was not incurred in or aggravated 
by active service, and the incurrence or aggravation of 
arthritis of the right knee during such service may not be 
presumed.  38 U.S.C.A. §§  1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  Back disability was not incurred in or aggravated by 
active service, and the incurrence or aggravation of 
arthritis of the back during such service may not be 
presumed.  38 U.S.C.A. §§  1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

With respect to the claims for service connection for left 
shoulder and right knee disabilities, the record reflects 
that the originating agency provided the appellant with the 
notice required under the VCAA by letter mailed in November 
2001, prior to its initial adjudication of the claims.  He 
was not provided VCAA notice in response to his back claim 
until April 2004, subsequent to the initial adjudication of 
the claim.  Although the veteran was not specifically 
informed that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should submit such evidence or provide 
the originating agency with the information and any 
authorization necessary for the originating agency to obtain 
the evidence on his behalf.  Therefore, the Board believes 
that he was on notice of the fact that he should submit any 
pertinent evidence in his possession.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities for which service 
connection is sought, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for the veteran's left 
shoulder, right knee, and low back disabilities.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claims was no more than harmless error.

The record also reflects that all appropriate development to 
obtain the veteran's service medical records has been 
completed, but those records are not available because they 
were presumably destroyed by fire at the National Personnel 
Records Center (NPRC) in 1973.  The originating agency has 
obtained copies of the morning reports from the veteran's 
unit of assignment.  All available post-service medical 
evidence identified by the veteran has been obtained.  In 
this regard, the Board notes that the veteran's 
representative has contended that additional development of 
the record is required; specifically, that the originating 
agency should obtain further treatment records from the 
veteran's private physician, D.R., as an insurance disability 
form notes that the veteran became totally disabled in June 
1992.  As records from D.R. dating to July 1988 are of 
record, the Board finds no useful purpose would be served by 
remanding the case.

Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
any of the claims.  The Board is also unaware of any such 
available evidence.  The Board acknowledges that the veteran 
has not been afforded a VA examination to determine the 
etiology of his claimed disabilities, but has determined that 
no such examination is required in this case because the 
medical evidence of record is sufficient to decide the claims 
and there is no reasonable possibility that such an 
examination would result in evidence to substantiate any of 
the claims.  Accordingly, the Board is also satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the pertinent implementing regulation.  

Following completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the veteran's back claim would have been different had 
complete VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.     

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

The veteran contends that he was injured during active 
service while assisting in the transportation of large 
containers of water.  While service medical records are 
unavailable, the unit's morning reports indicate that the 
veteran was treated once at the base hospital.  The record 
contains no information regarding the purpose of the 
veteran's hospital visit or any diagnosis that might have 
been rendered.

Although the post-service medical evidence of record shows 
that the veteran currently has left shoulder, right knee, and 
back disabilities, there is no post-service medical evidence 
of any of these disorders until July 1993, almost forty years 
following his discharge from service.  Moreover, there is no 
medical evidence of a nexus between any of these disabilities 
and the veteran's military service.  

In essence, the evidence of a nexus between the veteran's 
current disabilities and his military service is limited to 
the veteran's own statements.  This is not competent evidence 
of the alleged nexus since laypersons, such as the veteran, 
are not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claims.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a back disability is 
denied.



__________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


